Citation Nr: 0207103	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  99-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE


Entitlement to service connection for bilateral carpal tunnel 
syndrome of the hand and affected fingers.



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976, November 1990 to May 1991, and September 1994 
to November 1994 with periods of unverified active and 
inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico that denied service 
connection for bilateral carpal tunnel syndrome of the hand 
and affected fingers.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  There is no competent medical evidence to link the 
veteran's bilateral carpal tunnel syndrome of the hand and 
affected fingers to service.


CONCLUSION OF LAW

The veteran's bilateral carpal tunnel syndrome of the hand 
and affected fingers was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  A 
March 1999 statement of the case notified the veteran of what 
additional evidence was needed in support of his claim.  A 
March 2002 supplemental statement of the case includes the 
aforementioned new regulations that notified the veteran of 
VA's duty to him.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
identified and there is no indication that there is 
additional, pertinent evidence outstanding that is necessary 
for a fair adjudication of the issue.  As the RO has 
considered and complied with the VCAA, the Board may proceed 
with the adjudication of the appeal.  

Factual Background
Although the veteran had a period of active duty from 1973 to 
1976, he contends that he developed numbness in the hands and 
fingers during service in 1994.  He has also indicated in a 
November 1996 Report of Contact, that there were no service 
medical records for the period of service from 1990 to 1991.

Service medical records included an October 1994 sick slip 
that indicated the veteran suffered an injury and complained 
of hand cramps.  A report of medical history dated that same 
month noted cramps in both hands.

VA medical records dated from July 1996 to March 1999 include 
a July 1996 medical certificate that showed the veteran 
complained of bilateral hand pain.  A nerve conduction study 
performed in November 1996 yielded findings compatible with 
mild bilateral carpal tunnel syndrome (CTS).  Subsequent 
records continued to report complaints, treatment, and a 
diagnosis of CTS.

A VA physician reviewed the veteran's claims file in February 
1999.  He opined that the symptomatology manifested during 
his period of active duty should not be considered as the 
early manifestation of bilateral CTS that was initially 
diagnosed in 1996.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001). 

Although service medical records show the veteran experienced 
bilateral hand cramps in service in October 1994 there is no 
evidence to show that the veteran suffered from a chronic 
condition.  In addition, there is no evidence of continuity 
of symptomatology after service.  Although the veteran was 
subsequently diagnosed with CTS after service in November 
1996, the only medical opinion of record stated that there is 
no relationship between the complaints in service and the 
veteran's current diagnosis of CTS.

The veteran asserts that his CTS is related to the hand 
cramps in service; however, his opinion is not considered 
competent evidence because as a lay person he is qualified to 
report observable symptoms, but not provide a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As there is no medical evidence to support the veteran's 
contention, the preponderance of the evidence is against the 
claim of service connection for bilateral CTS of the hand and 
affected fingers.  As such, the benefit-of-the-doubt doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral CTS of the hand and affected 
fingers is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

